Citation Nr: 1453415	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stroke, to include to include as due to undiagnosed illness or chronic multisymptom illness pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for aphasia, to include as due to an undiagnosed illness or chronic multisymptom illness pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for right side paralysis, to include as due to an undiagnosed illness or chronic multisymptom illness pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder ("PTSD").  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976 and from September 1977 to September 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Here, the record contains psychiatric diagnoses other than PTSD.  Therefore, the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The Veteran requested a hearing in connection with the issues on appeal.  In written correspondence from the Veteran's attorney dated in October 2014, the hearing request was withdrawn.  The Board may proceed with a decision.  38 C.F.R. § 20.704(e) (2014). 

Additional evidence has been associated with the claims file following the Statement of the Case.  However, the evidence, to include VA medical treatment records, is redundant and repetitive of the continued treatment for the Veteran's stroke and residual symptoms of aphasia and right side paralysis.  A waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not necessary.  See 38 C.F.R. § 20.1304 (2013).

Prior to certification of the issues to the Board for appellate review, the Veteran's attorney submitted a statement dated in December 2011 and requested withdrawal of all issues in the December 2009 and May 2010 rating decisions.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The December 2009 rating decision, which was appealed by the Veteran, denied the issues of entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right shoulder, entitlement to a compensable disability rating for laceration scar of the left wrist, entitlement to service connection for heart condition, entitlement to service connection for reflux disorder, whether new and material evidence had been received to reopen a claim of entitlement to service connection for migraine headaches, whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension, whether new and material evidence had been received to reopen a claim of entitlement to service connection for residuals of a left shoulder injury, whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right knee condition, whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back condition, whether new and material evidence had been received to reopen a claim of entitlement to service connection for residuals of a neck injury, whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee condition, whether new and material evidence had been received to reopen a claim of entitlement to service connection for right ankle/foot condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoporosis, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist condition, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist condition.  In an attached statement to the December 2011 correspondence from the Veteran's attorney, the Veteran stated that he wanted to withdraw the issue in the May 2010 rating decision wherein entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound was denied.  Accordingly, the Board finds that the aforementioned issues have been withdrawn and are no longer in appellate status.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence does not reflect a relationship between the Veteran's stroke and residual symptoms of aphasia and right side paralysis and an in-service event, injury, or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stroke have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

2.  The criteria for service connection for aphasia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

3.  The criteria for service connection for right side paralysis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's service treatment records, service personnel records, Social Security Administration records, VA medical treatment records, and private medical treatment records have been associated with the claims file.  The Board finds that a VA examination is not required in this case.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2014).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

The Veteran's attorney stated that a VA examination was required to determine whether the issues on appeal are due to an undiagnosed illness and/or chronic multisymptom illness.  However, the issues on appeal have been attributed to a known diagnosis.  The Veteran suffered a cerebrovascular accident ("CVA") in November 2009.  Subsequently, he has been assessed with "Stroke Syndrome" to include symptoms of right-side weakness/paralysis and aphasia.  An August 2006 letter from a physician indicated that the Veteran should be considered for Gulf War syndrome; however, this letter was provided with respect to diagnoses of osteoarthritis, degenerative disc disease, and osteoporosis, and did not pertain to his stroke, aphasia, and right side paralysis.  A VA examination is not required to determine whether the Veteran has an undiagnosed illness or chronic multisymptom illness.  

With respect to an opinion regarding direct service connection, the Veteran has not reported that his disability had its onset in active service and has not provided statements related to continuity of symptomatology.  During a February 2011 VA examination, he reported that he did not experience any history of trauma to the brain or spinal cord in service.  Instead, he asserted that his stroke and residual symptoms of aphasia and right side paralysis are related to exposure to environmental hazards during his Southwest Asia service and, in the alternative, caused by migraines and high blood pressure.  The Board recognizes that the element of current disability has been met, and that the element of an in-service event or injury has also been met, as it is conceded that the Veteran was exposed to environmental hazards during his Southwest Asia service.  However, there is no competent indication of a possible nexus relationship between current disability and service.  The Veteran is not considered competent to opine as to any relationship between his stroke and residual symptoms and his in-service exposure to environmental hazards.  While the Veteran acquired some medical knowledge and underwent training as reflected by his service personnel records, military occupational specialties as medical specialist, medical aidman, and medical specialist instructor, and receipt of an expert medical badge, he has not been shown to possess the specialized medical knowledge to opine that his stroke and its residuals are related to an in-service event, injury, or disease.  He is also considered a poor historian due to his stroke.  See April 2011 VA psychiatric examination report.  Therefore, the Board finds that the third element has not been met and a VA examination is not required.  38 C.F.R. § 3.159 (c)(4).  

The Veteran also asserts that his migraine headaches and high blood pressure led to his stroke and residual symptoms of aphasia and right side paralysis or weakness.  The service medical treatment records reflect a notation of migraines and post-service medical evidence indicates findings of chronic migraines.  However, the Veteran's general assertion that his stroke and its residual symptoms are caused by migraines is not sufficient to warrant a VA examination.  Remanding for an examination to explore a relationship between the two is not required.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

Finally, the Veteran reported that his stroke was due to high blood pressure.  While the Veteran's private physician indicated that his brain hemorrhage was most likely secondary to hypertension, a VA examination is not necessary as service connection has not been established for hypertension, and there is no indication of any hypertension during active service or within one year thereafter.  See November 12, 2009 Comanche County Memorial Hospital record.  The service medical treatment records show that the Veteran's blood pressure was routinely taken and there were no findings of high blood pressure or hypertension.  A health questionnaire for dental treatment with an original date of November 1989 and recheck dates of November 1990, November 1992, and October 1993, show that the Veteran did not check the corresponding boxes to report any heart trouble/chest pain or high blood pressure.  A post-service 1995 record from Fort Sill clinic shows that the Veteran reported that he was retired and had a positive family history of hypertension.  However, he did not report any significant patient medical history or that he had high blood pressure or hypertension.  As a result, the Board finds that the Veteran is not credible with respect to any contentions of chronic symptoms of hypertension since service and/or presence of hypertension during service.  A VA examination is not required as there is no evidence of an in-service event, injury or disease to which a stroke and its residuals could be related.  Id.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Compensation may be paid to a claimant who is "a Persian Gulf veteran," who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which became manifest either during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

Analysis

First the Board will consider whether the Veteran is entitled to service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A response from the National Personnel Records Center (NPRC) stated that the Veteran served in Southwest Asia from August 1991 to August 1992.  He meets the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  However, the Board finds that service connection is not warranted for a stroke, aphasia, and/or right side paralysis based on his service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran's symptoms have been attributed to a known diagnosis-stroke and stroke syndrome.  The Board assigns great probative value to the medical evidence of record.  The voluminous private and VA medical treatment records document the findings of a CVA in 2009 and subsequent assessments of "stroke syndrome" and residual symptoms of aphasia and right side weakness/paralysis.  While the Veteran possesses some medical knowledge as evidenced by his military occupational specialty ("MOS") as a medical specialist and expert field medical badge, he has not been shown to possess the specialized medical knowledge to express an opinion as to whether he has an undiagnosed illness or medically unexplained chronic multisymptom illness.  An August 2006 letter stated that the Veteran should be considered for Gulf War syndrome; however, this letter was provided with respect to symptoms in the Veteran's osteoarthritis and degenerative disc disease, and did not pertain to his stroke, aphasia, and right side paralysis.  In light of the above, service connection is not warranted as due to an undiagnosed illness or chronic multisymptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Next, the Board will consider service connection otherwise on a direct-incurrence basis.

The Veteran avers that his stroke, aphasia, and right-sided paralysis are related to his active service.  He feels that his stroke and its residual symptoms were due to in-service exposure to environmental hazards during his service in Southwest Asia and, alternatively, caused by his migraines and high blood pressure.  In an informal hearing presentation, the Veteran's attorney stated that a February 2006 VA medical examination report confirmed that the Veteran underwent vaccines prior to deployment and reported exposure to smoke from diesel and/or other petrochemical fumes, microwave transmissions, personal pesticide use, and other agents.  

With respect to a current disability, the medical evidence shows that the Veteran suffered a CVA in 2009.  A November 2009 computerized tomography ("CT") scan of the head indicated an intraparenchymal hematoma within the left temporal parietal occipital region.  The medical evidence shows that the Veteran has been assessed with stroke syndrome, to include residual symptoms of aphasia and right side weakness.  The February 2011 VA examination report noted that the Veteran had a CVA in November 2009 and the neurological condition resulted in weakness of right side of the body.  In addition, the examiner indicated that the residuals of the stroke included weakness of right body, slowness of thought, concentration problems, memory problems, difficulty walking at times, and the Veteran had trouble expressing himself at times.  

The service medical treatment records do not reflect any indications of a stroke, aphasia, or weakness of the upper or lower extremities.  Reports of Medical Examination dated in April 1981, September 1985, and December 1990 reflect that the Veteran's neurological condition was clinically evaluated as normal.  

Following separation from active service, there is no objective evidence of a stroke and its residual symptoms until more than 10 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

With respect to continuity of symptomatology, organic diseases of the nervous system, brain hemorrhage and brain thrombosis, are recognized as chronic conditions.  38 C.F.R. § 3.309(a).  The medical treatment records reflect that the Veteran suffered a CVA in November 2009, more than ten years after separation from active service.  The Veteran has not asserted that he had chronic symptoms of the stroke, aphasia, or right-sided paralysis since active service.  Post-service medical evidence does not reflect any reports of continuity of symptomatology and show that the Veteran's neurologic condition was evaluated as normal in records from Reynolds Army Hospital in Fort Sill, Oklahoma dated in March 2005 and August 2006.  Accordingly, service connection on the basis of continuity of symptomatology is not warranted.

With respect to a nexus relationship between the Veteran's stroke and residual symptoms of aphasia and right side paralysis and active service, the competent evidence does not indicate that the Veteran's stroke and its residual symptoms are related to active service, to include any exposure to environmental hazards.  In addition, while the private medical treatment records indicated a relationship between the Veteran's hypertension and brain hemorrhage, service connection has not been established for hypertension, and the service medical treatment records do not reflect any findings of hypertension.  The Board does not find the Veteran's statements related to any chronic symptoms of hypertension since service to be credible.  As discussed previously, the service medical treatment records show that the Veteran did not report experiencing high blood pressure during active service.  In addition, in a 1995 record, after separation from service, the Veteran only reported a family history of hypertension at that time.  The Board does not find it reasonable that the Veteran would be experiencing symptoms of high blood pressure and/or hypertension and the service treatment records would be absent for any findings.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In addition, the Board attaches great probative value to the post-service 1995 record.  At that time, the Veteran identified a positive family history of hypertension, but did not report any personal medical history of hypertension, or high blood pressure with respect to his own medical condition.   The Board finds that the Veteran is not credible with respect to his reports of findings of high blood pressure and hypertension since service.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  As such, the private physician's statement is not probative of a relationship between the Veteran's stroke, aphasia, and right side paralysis and active service.  

The Board acknowledges the Veteran's belief that exposure to environmental hazards and migraines caused his stroke and its residual symptoms.  The Veteran has been shown to possess some medical knowledge as reflected by his MOS of medical specialist, medical aidman, and medical specialist instructor, and receipt of an expert medical badge.  However, he has not been shown to possess the specialized knowledge to opine as to the cause of his stroke and residual symptoms.  A stroke is considered to be a complex disability and can result in conflicting medical opinions as to etiology.  The medical evidence in the claims folder shows that the stroke was diagnosed, in part, due to the use of CT scans, bilateral carotid doppler study, and magnetic resonance imaging (MRI) testing.  See November 2009 Comanche County Memorial Hospital records.  The Veteran has not been shown to have the medical knowledge or training to interpret MRI reports or CT scans or to address the cause of such a complex disability.  See, e.g., Black v. Brown, 10 Vet. App. 279, 284 (1997) (wife was medically trained as a nurse, but was not competent to opine on the etiology of the Veteran's heart problems because she had no special knowledge regarding cardiology and did not participate in his treatment).  Accordingly, his statements are not considered competent as to the etiology of his stroke and residual symptoms of aphasia and right side paralysis.    

In light of the above, the Board finds that the probative evidence does not reflect that a stroke, aphasia, and/or right-side paralysis, is related to an in-service event, injury, or disease and the evidence does not reflect continuity of symptomatology since active service.  The preponderance of the evidence is against the issues and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the issues are denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system, brain hemorrhage, or brain thrombosis, become manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect such diseases within the first year from the date of separation from service or for years thereafter.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a stroke, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for aphasia, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for right side paralysis, to include as due to an undiagnosed illness, is denied.  

REMAND

The Veteran's attorney requested an informal "telephone conference" with respect to the issues of entitlement to PTSD and entitlement to a TDIU. See April 2013 letter.  It appears that the attorney was provided such a conference in a Report of Contact dated in January 2014.  The Report of Contact stated that the Veteran's attorney was informed that the AOJ needed the names of the Veteran's friends whom were killed in an in-service car accident.  The Veteran's attorney responded that he/she thought the information had been submitted, but did not have the Veteran's claims folder for review.  A review of the record shows that the Veteran's attorney submitted a statement in September 2011 and noted enclosure of "copies" of the Veteran's stressor statement.  The only evidence associated with the September 2011 statement from the Veteran's attorney is a copy of a July 2011 notice letter to the Veteran.  It is unclear as to whether the Veteran's attorney submitted additional information regarding the Veteran's stressors.  As a result, the Board finds that the Veteran should be given another opportunity to provide details regarding his stressors so that verification of such stressors may be completed.  The Board recognizes that the Veteran reported that he was in combat.  An April 2011 examiner opined that the Veteran's PTSD was related to his friends dying in a car crash and noted that the Veteran was a combat medic.  However, the service personnel records and  DD Forms 214 do not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).  As a result, his stressors must be corroborated and this has not yet been accomplished.  

The Board finds that the Veteran must be afforded a new VA examination.  38 C.F.R. § 3.159 (c)(4).  The Veteran stated that he experienced psychiatric symptoms since his friends died in a car accident during active service and reported that he felt that his punishment in service and removal from his position as a drill instructor led to his psychiatric symptoms.  The April 2011 examination report shows that the Veteran reported that his symptoms began in 1978 during active service.  The April 2011 examiner did not provide an opinion as to the etiology of the diagnosed major depressive disorder.  As a result, a remand for a VA examination is required.  

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim for service connection for an acquired psychiatric disability, to include PTSD.  The letter must comply with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  The letter should also include a VA Form 21-0781, Statement in Support of Claim for PTSD, and VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.

Request that the Veteran submit additional details regarding the car accident in which two of his friends were killed and provide additional details regarding his reported in-service personal assault.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all current psychiatric disabilities.  

b.  For each psychiatric diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to his military service.

c.  Regarding PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

d.  If there is a verified stressor or if the examiner determines that a personal assault occurred in service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the PTSD is related to the stressor and/or personal assault.  

e.  Express an opinion as to whether any other psychiatric disability, other than PTSD, is at least as likely as not (i.e., a probability of at least 50 percent or more) related to any event in service, to include the death of friends and/or personal assault.  

A rationale must be provided for any opinions reached.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


